Citation Nr: 1224261	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-19 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to rating in excess of 20 percent for residuals of right biceps tendon rupture.  

2.  Entitlement to a rating in excess of 10 percent for hypertension with associated headaches.

(The issues of an earlier effective date for payment of dependency benefits and an increased rating for posttraumatic stress disorder will be the subject of a separate decision of the same date.)


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent



WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife and L. H., RN


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973, from November 1990 to July 1991, and from January 1997 to September 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In July 2010 and January 2012, Board hearings were held before two of the undersigned Veterans Law Judges.  In November 2010, the case was remanded for further development. 

Because the law requires that each Veterans Law Judge who conducts a hearing on appeal participate in the Board's final determination (see 38 U.S.C.A. § 7107(c) (West 2002) and 38 C.F.R. § 20.707 (2010), this matter is being considered by an expanded panel of the Board.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 19.3(a) (2010).
 
In April 2012, the Board sent a letter to the Veteran and his representative indicating that he also had the right to have an additional hearing to testify before the third Veterans Law Judge assigned to the panel to decide his case and asking him to respond within 30 days if he desired a third hearing.  It was indicated that if no response was received in 30 days, it would be assumed an additional hearing was not desired.  To date, a response from the Veteran or his representative has not been received.  Accordingly, the Board will proceed to issue a decision.

A review of Virtual VA reveals no records pertinent to this decision.

The Board notes that it appears from the record that the Veteran may be asserting a claim for service connection or a separate compensable rating for headaches as a distinct disability (as opposed to just a symptom of hypertension).  If so, he or his representative should raise the issue with specificity at the RO.


FINDINGS OF FACT

1.  The Veteran's hypertension is not shown to be manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  

2.  The Veteran's residuals of bicipital tendon rupture are not shown to result in limitation of right arm motion to halfway between the side and shoulder or less.  Malunion of the humerus and recurrent dislocation of the humerus at the scapulohumeral joint are not shown.  Marked deformity of the humerus, guarding of all arm movements and separately ratable muscle disability is also not shown.  He is right handed.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hypertension with headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.21, 4.104, Diagnostic Code 7101 (2011). 

2.  The criteria for a rating in excess of 20 percent for residuals of residuals of right biceps tendon rupture have not been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5201, 5202 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify regarding the claims for increase.  By way of VCAA notice letters sent to the Veteran in June 2007 and May 2008, the RO generally informed the Veteran of the evidence necessary to substantiate his claims and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  The claims were then subsequently re-adjudicated by an April 2010 and an October 2011 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of VA treatment records, private treatment records and the reports of VA examinations.  Also of record and considered in connection with the appeal are the transcripts of the two Board hearings, along with various written statements provided by the Veteran, and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claims, is required.  

II.  Increased rating claims

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Hypertension

The Veteran's service-connected hypertension is currently rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension when diastolic pressure is 100 or more; or when systolic pressure is predominantly 160 or more; or when there is a history of diastolic pressure predominantly 100 or more and continuous medication for control is required.  A 20 percent rating is assigned when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more. 

In an August 1992 rating decision, the RO granted service connection for hypertension and assigned a 10 percent rating effective July 25, 1991.  

In a June 1998 rating decision, the RO found that the Veteran's headaches were directly related to the Veteran's hypertension but were not shown to be chronic headaches such as migraine headaches, cluster headaches etc.  The RO noted that the headaches due to hypertension were simply considered a symptom that could be considered a part of the overall level of impairment due to this underlying disorder but service connection could not be solely granted for such a symptom.  Therefore, the Veteran was service-connected for hypertension, with associated headaches.  

In a May 2003 rating decision, the RO continued the 10 percent rating for hypertension, with associated headaches.

In February 2007 the Veteran filed a claim for increase for the hypertension.

VA medical records show blood pressure readings of 134/74 in February 2006, 124/66 in March 2006, 126/74 in January 2007 and 118/58 in July 2007.     

On June 2007 VA examination, the Veteran reported that medication for blood pressure was started during his service in Operation Desert Storm.  Under medical history, the examiner noted that there was not a history of headaches related to the Veteran's hypertension.  He was currently taking an ACE inhibitor and a diuretic.  Physical examination showed a blood pressure of 153/108.  Three additional measurements showed blood pressure of 126/72, 148/70 and 126/74.  The diagnosis was essential hypertension and the examiner noted that the hypertension did not affect the Veteran's daily activities.  

VA medical records show blood pressure readings of 114/64 in February 2008, 131/87 in April 2008, 142/81 and 128/82 in February 2009, 170/90, 135/64, 135/94 and 134/94 in April 2009 and 124/71 in May 2009. 

During the July 2010 Board hearing the Veteran reported that he was taking a lot of medications for blood pressure including Lisinopril and Trimterene.  He also noted that his blood pressure was often as high as 160/90.  He felt that sometimes his headaches were due to his blood pressure but that sometimes he would have headaches when his blood pressure was fine.  Additionally, the Veteran did not recall his blood pressure being taken during the prior VA examination.  He indicated that he knew four blood pressure readings were not taken but that it was possible that one reading was taken.  Also, the Veteran reported that he took his blood pressure at home.  He would have maybe four of five diastolic readings per month in the high 90s but most of them would be in the high 80s, which he felt was pretty good for him.  

A January 2011 VA progress note shows that the Veteran had documented home blood pressure readings for the past week.  The readings were 158/73, 132/75, 142/86, 139/78, 145/74, 133/71, 131/68 and 132/69.  
 
On February 2011 VA examination, the Veteran reported that his blood pressure had been fairly well-controlled and he had not been having headache problems lately.  He was taking a number of blood pressure medicines.  Physical examination showed an initial blood pressure reading of 157/97.  Subsequent readings were 145/97 and 145/101.  The diagnosis was essential hypertension with no complications.  There were no effects on usual daily activities as a result of the hypertension.  

In an April 2011 addendum, the VA examiner noted that review of the VA treatment notes from June 2007 to the present show no complaint or treatment for headaches associated with hypertension.  There were no blood pressure readings documented of diastolic pressures of 110 or more and there were no systolic pressures of 200 or more.  Also, home readings were as high as 158 systolic and 86 diastolic.  Based on the examiner's review of the record, she found that the Veteran's headaches were not due to elevated blood pressure as his blood pressure had been consistently well-controlled.  

During the January 2012 Board hearing, Ms. H, a registered nurse, testified that she had checked the medical records and also asked the Veteran and it was clear that he had been taking three different medications to attempt to control his blood pressure.  Additionally, in the last 30 days the blood pressure readings had ranged from 129/79 to 184/145.  Also, the Veteran testified that home readings that he had taken in January 2011 were taken after he took his blood pressure medication.  Additionally, regarding the headaches, he indicated that he did not really notice that they occurred with changes in his blood pressure or when he was under stress.  Instead, he indicated that he stayed stressed and nervous all the time and the headaches would start in the evening and would occur on average two or three times per week.  When he got the headache, he would go into his bedroom and lie down in the dark, which would help some of the time.   

In January 2012 argument, the Veteran's representative indicated that the Veteran contended that he had a history of headaches, that the headaches are severe and last for four hours and that they are directly associated with his hypertension.  

The Board notes that the Veteran's diastolic pressure is not shown to be predominantly 110 or more and his systolic pressure is not shown to be predominantly 200 or more.  Consequently, the next higher, 20 percent rating is not warranted under Diagnostic Code 7101.  The Board is cognizant that the R.N. who testified at the Veteran's hearing, Ms. H, did indicate that the Veteran's diastolic pressure had ranged as high as 145.  However, there is no indication from the record that findings such as this (i.e. findings of diastolic pressure of 110 or more) have been predominant).  In this regard, aside from the R.N.s testimony, the medical findings of record for the entire rating period indicate that systolic pressure has never been greater than 108.  Also, when the Veteran took his blood pressure at home in January 2011, he never found systolic pressure greater than 86.  The Board is cognizant that the Veteran was taking his blood pressure after taking his medication but it is neither shown nor alleged that the diastolic pressure was predominantly elevated to above 110 prior to him taking his medications. To the contrary, during the July 2010  hearing, the Veteran more generally reported   that his diastolic pressures tended to run in the high 80s and sometimes into the high 90s when they were more elevated.  Consequently, viewing the evidence as a whole, it is clear that diastolic pressure has been predominantly less than 110 and systolic pressure.  Additionally, it is neither shown nor alleged that systolic pressure has been predominantly 200 or more.  Accordingly a higher 20 percent rating is not warranted under Diagnostic Code 7101.  

The Board has also considered whether a ratings increase could be awarded on the basis of the Veteran's headache symptomatology.  However, although the Veteran clearly has been experiencing headaches, during the rating period it is not established that the headaches resulted from his hypertension.  In this regard, the February 2011 VA examiner specifically found that the headaches were not related to his hypertension as the hypertension had been well-controlled.  Also, when testifying at the January 2012 hearing, the Veteran affirmatively admitted that he could not connect the headaches to elevation in his blood pressure or to specific instances of stress.  Instead, he experienced stress constantly and he generally experienced the headaches at night.  Consequently, given the February 2011 VA examiner's specific finding and given the lack of any medical findings, which indicate that the specific headaches experienced during the rating period result from the hypertension, the weight of the evidence is against assigning a higher ratings secondary to headaches.  Accordingly, there is no basis for awarding an increased rating on the basis of the headache symptomatology experienced during the rating period.  

B.  Rating in excess of 20 percent for residuals of right biceps tendon rupture. 

VA regulations define disability of the musculoskeletal system primarily as "the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance."   38 C.F.R. § 4.40.  To that end, section 4.40 provides that: 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 

With regard to disorders of the joints, applicable regulations provide that "the factors of disability reside in reductions of their normal excursion of movements in different planes." 38 C.F.R. § 4.45 (2011).  To that end, the regulations provide that, when rating disabilities of the joints, inquiry will be directed to considerations such as: 

(a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.). 

(b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease, or injury of peripheral nerves, divided or lengthened tendons, etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of disuse.  Id.  

The regulations further provide that instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are also to be considered. Id.  § 4.45(f).  See also 38 C.F.R. § 4.59 ("The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability").  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's residuals of right biceps tendon rupture have been evaluated under Diagnostic Code 5201, the criteria for limitation of motion of the arm.  Limitation of motion of the arm to shoulder level is evaluated as 20 percent disabling for either arm.  Limitation of motion to midway between the side and shoulder level is evaluated as 30 percent disabling for the major arm, and 20 percent disabling for the minor arm. Limitation of motion to 25 degrees from the side is considered 40 percent disabling for the major arm and 30 percent disabling for the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Normal range of motion for a shoulder is zero to 180 degrees of both forward flexion and abduction, and 90 degrees of both internal and external rotation.  38 C.F.R. § 4.71, Plate I.

A February 2006 VA right shoulder X-ray produced a diagnostic assessment of degenerative joint disease.  It was noted that there was hypertrophic spurring at the right AC joint with a small ossicle projected at the superior part of the joint.  There was also spurring at the glenohumeral joint.  Additionally there was a slight upward subluxation of the right humeral head, which raised the question of chronic degenerative change at the rotator cuff.  There was no calcifying bursitis and no acute fracture.  

A February 2006 VA X-ray of the right shoulder produced a diagnostic impression of degenerative joint disease.  A slight upward subluxation of the right humeral head raised the question of chronic degenerative change at the rotator cuff.

A February 2006 VA primary care note indicates that there was pain with rotation of the right shoulder with limited range of motion.  The Veteran reported that sometimes the joint would pop.  

A March 2006 VA physical therapy consultation report shows that the Veteran reported he was continuing to use his right arm but for the past few months the pain had increased and he could not sleep on it at night.  The therapist noted that the Veteran's posture included a forward shoulder with atrophy of the shoulder stabilizers.  There was pain with movements outward, with external rotation and with abduction.  There was also tightness at the end of the range of motion with increased pain.  Strength was 3/5 with abduction and external rotation with complaints of pain.  Strength was 4/5 at the scapular stabilizers and at the bicep.  There was tenderness to the acromioclavicular joint and a positive impingement sign.  Drop test was negative.  Inspection of the shoulder showed a noted bulge of the bicep due to past history of bicep tendon rupture.  

Subsequent March and April 2006 VA physical therapy notes generally show abduction of the right shoulder to 80 degrees.  On April 17, 2006, abduction was to 70 degrees.     

In February 2007, the Veteran filed a claim for increase for his service-connected residuals of right biceps tendon rupture.

A February 2007 VA orthopedic consultation report shows that there was an obvious bulge of the long head of the biceps on the left and the right.  The pertinent diagnosis was right chronic bicipital tendon rupture.  

On June 2007 VA examination, it was noted that the Veteran injured his right biceps in 1991 while unloading tents in service.  Those who were helping him dropped their end of the crate while the Veteran continued to hold his end causing a rupture of his right biceps tendon.  After returning home and going to the VA, no surgery was performed and the injury had no impact on his remaining military career.  Also, there was no medical discharge or profiling.   He reported that he was currently taking NSAIDs as needed for pain associated with the problem.  Range of motion testing showed the presence of tenderness in the area.  There was no deformity, giving way, pain, stiffness, weakness or incoordination.  He also was not found to have decreased speed of joint motion or other symptoms.  He did not experience episodes of dislocation or subluxation, locking episodes, effusions or symptoms of inflammation.  There were also no flare-ups of joint disease.  The Veteran reported that he was able to stand more than 1 hour but less than 3 hours.  He was also able to walk about 1 to 3 miles and did not wear any assistive devices.  

On examination, the examiner generally found that the Veteran experienced some painful movement of the shoulder.  Range of motion of the shoulder was 180 degrees active flexion with pain beginning at 160 degrees and ending at 155 degrees, 180 degrees passive flexion with pain beginning at 160 degrees and ending at 155 degrees.  Resisted isometric movement was normal and there was no pain on passive motion.  There was pain on repetitive use but no additional loss of motion.  Both active and passive abduction was to 180 degrees with pain beginning at 160 degrees and ending at 155 degrees.  Resisted isometric movement was normal and there was pain on active motion but not on passive motion.  There was pain on repetitive use but it did not result in any additional loss of motion.  External and internal rotation of the shoulder was to 90 degrees both actively and passively.  Resisted isometric movement was normal and there was no pain on motion and no additional loss of motion on repetitive use.  The examiner commented that there was evidence of a past healed right bicep rupture with no tenderness over the ruptured area.  There was also 5/5 bicep muscle strength and no atrophy of the right upper extremity musculature.   

The examiner noted that the Veteran was currently employed as a part-time sheriff's deputy.  The duration of the employment had been 2 to 5 years and the Veteran had not lost time from work in the past 12 month period.  The examiner diagnosed the Veteran with no functional residual of the right biceps tendon, post rupture from 1991.  There was no impairment to the right shoulder or elbow and there were no significant effects on the Veteran's usual occupation or daily activities.  

In a July 2007 statement, the Veteran indicated that he had received physical therapy and cortisone shots for his right shoulder to try and rehabilitate it without success.  He noted that due to problems with both shoulders he could not perform many manual labor tasks and had had to pay others to help him.  

On December 2007 VA examination, the Veteran reported that his shoulders hurt all the time.  Any use of the right or left arm would increase his pain level to 10 out of 10.  After such pain, he would simply rest the arm and he also took sulindac for pain, which seemed to help.  He had no additional limitation of function or motion during a flare-up.  The exact muscle that was injured on the right was the bicep, with a rupture of the biceps tendon.  The Veteran reported he had no problems with either elbow.  

He reported weakness of both shoulders with stiffness but no swelling, heat or redness.  He indicated that he experienced instability/giving way of both shoulders, along with occasional locking.  He also reported fatigability and lack of endurance of both shoulders.  With a flare-up he might experience increased pain but did not experience additional functional impairment.  He was able to function quite well as a deputy sheriff until he retired in March 2003.  Physical examination showed an obvious rupture of the right long head of the biceps.  The right shoulder was tender anteriorly and posteriorly.  There was no crepitus, no deformity, no laxity and no swelling of the right shoulder.  Abduction was to 110 degrees actively, 115 degrees passively and to 125 degrees after experiencing fatigue with pain.  Flexion of the right shoulder was to 127 degrees actively, 130 degrees passively and 104 degrees after experiencing fatigue with pain.  Internal and external rotation was to 95 degrees after experiencing fatigue with pain.  There was no decrease in the range of motion or joint function additionally limited by pain, fatigue, weakness or lack of endurance after repetitive use.  The pertinent diagnoses were status post rupture of the right biceps tendon and moderate degenerative joint disease of the right shoulder.  

During the July 2010 Board hearing, the Veteran reported that he had lost a lot of the strength in his right hand and that he could hardly lift anything past his belt line.  He reported that he could not lift his arm as high as in the past and he could hardly turn a screwdriver without the arm hurting.  He reported constant pain in the arm of varying degrees.  The arm did not swell but he was not able to lie on it and he could not even lift it high enough to comb his hair.  He was taking pain medication once or twice a day for pain.  The shoulder problem impacted his ability to take care of his horses.  He also had to start driving an automatic transmission truck.  Additionally, he had had trouble steering a vehicle that didn't have power steering.  He noted that he was able to pick up a ten pound bag of potatoes pretty easily with his right arm.  

On February 2011 VA orthopedic examination, the Veteran reported current increased shoulder pain and some loss of motion.  It was noted that there was some deformity in the area and that the Veteran reported that the shoulder would give way.  He also indicated that he experienced stiffness, weakness and decreased speed of joint motion.  He reported that he experienced severe flare-ups once a week lasting one to two days.  These were precipitated by overuse and lifting his arm up.  They were alleviated by rest, medication and a heating pad.  He indicated that during a flare-up he was unable to use his arm.  He would put his hand in his pocket to keep from moving the shoulder.  Additionally, he reported that he could not walk long if he was swinging his arm.  An X-ray produced a diagnostic impression of chronic rotator cuff tear and degenerative changes of the acromioclavicular joint.  

It was noted that the Veteran had previously worked full time as a deputy sheriff but had had to take early retirement in 2003 due to his right shoulder.  The shoulder reportedly made him unable to fully handle his firearms.  He had been working part time since then and had not lost any time from work in the past 12 months.  The examiner diagnosed the Veteran with residuals of right biceps tendon rupture and degenerative changes in the AC joint.  The examiner commented that the disability had had significant effects on his occupational activities as he needed to be assigned different duties and now worked part time at a desk.  The disability also had a mild effect on chores, exercise and driving and a moderate affect on playing sports.  

In an April 2011 addendum, the VA orthopedic examiner noted that the Veteran's right shoulder range of motion was active flexion of 160 degrees with pain beginning at 150 degrees, passive flexion to 170 degrees with pain beginning at 160 degrees, active abduction to 115 degrees with pain beginning at 105 degrees, passive abduction to 130 degrees with pain beginning at 105 degrees, active external rotation to 85 degrees, passive external rotation to 90 degrees, active internal rotation to 80 degrees and passive external rotation to 90 degrees.  There was pain on active flexion and abduction but there was no additional loss of motion on repetitive use in either of these directions.  There was no pain on external or internal rotation, either active or passive.  There was also no additional loss of motion on repetitive use.  

On November 2011 private orthopedic examination, the Veteran reported right shoulder pain of moderate to severe intensity, which was aggravated by activity and alleviated by rest.  The most problematic part of the shoulder disability was pain and limited use of the arm.  The Veteran reported occasional numbness and tingling down the arm.  Physical examination showed shoulder asymmetry.  Contours appeared to show popeye deformity of the biceps comparing the right and left side.  Swelling was not present.  Palpation revealed pain at the lateral shoulder, deltoid insertion and leading edge of the acromion.  The Veteran was non-tender at the AC joint.  Range of motion was forward elevation to 70 degrees active and 130 degrees passive, abduction to 60 degrees, external rotation to 30 degrees and internal rotation to the L4 level.  Scapular winging/compensation was present.  There was a positive impingement test and a negative sulcus sign.  There were no neurogenic compression signs.  Strength was thumb up elevation of 3-/5, external rotation of 4-/5 without scapular winging and internal rotation of 5/5.  Sensation was normal and vascular functioning was intact.  X-rays showed moderate degenerative changes of the glenohumeral joint and AC joint and complete diminution of the acromiohumeral space.  The diagnostic impression was right shoulder rotator cuff tear arthropathy with history of proximal biceps tear.  

The examining physician noted that the Veteran clearly had a chronic rotator cuff tear, most likely from his bicipital tendon injury.  He had had gradually worsening pain and poor function.  The physician explained that the biceps tear was not the main problem.  Instead, it was the articulation of the humeral head with the acromion.  The physician found that since prior therapies had not been effective, the only thing left for him would be a reverse shoulder arthroplasty.  This would not make his shoulder normal but would give him better overhead function with his arm, which would in turn greatly improve his pain.  

During the January 2012 Board hearing, Ms. H, a registered nurse, testified that she performed a basic examination of the Veteran's right shoulder and arm.  She found that it was apparent that he suffered from limited range of motion and that his grip was weaker in the right hand.  She also noted that he complained of numbness and tingling down the arm.  Additionally, he reported that his wife had to assist him with dressing and undressing and he was unable to raise his arm above the level of his head.  He reported moderate to severe pain when raising his arm to greater than a 90 degree angle.  

The Veteran testified that the he did not have much use of his right arm.  He could not even lift a bale of hay and he could not even put his belt on.  He tried to keep the arm to the side when he walked.  If the arm was moving he would get pain up into his shoulder joint area.  He was still able to write with his right hand and to pick up objects.  However it was hard for him to lift something from the floor and put it on the table without the assistance of his left hand.  It was also hard for him to do certain motions while taking a bath.  Additionally, he indicated that the various forms of therapy he had received had not helped.  

In January 2012 argument, the Veteran's representative contended that the Veteran's right shoulder/bicep disability should be rated as 30 percent disabling because it is manifested by range of motion, which is midway between the side and shoulder level; because it is manifested by guarding of all arm movements and/or because it is manifested by malunion of the humeral head with marked deformity.  

In the instant case, the range of motion of the Veteran's right arm has not been objectively shown to be limited to less than 60 degrees of forward flexion or abduction.  Accordingly, the motion has not been shown to be limited to midway between the side and the shoulder so as to warrant a higher, 30 percent rating.  See 38 C.F.R. § 4.71, Plate 1, showing that range of motion midway between the side and shoulder would be to 45 degrees.  The Board also notes that even considering the point during examination at which the Veteran has experienced pain, the forward flexion or abduction has not been shown to be less than 60 degrees. Accordingly, even when considering pain, pathology, which would warrant assignment of a 30 percent rating Code 5201, is not shown.  

The Board notes that the Veteran's representative has contended that the Veteran's right arm motion is limited to midway between his side and shoulder but the Board does not find this argument persuasive.  Notably, even  Ms. H, the R.N. who testified on the Veteran's behalf at the January 2012 hearing, indicated only that the Veteran had limited shoulder range of motion, that he was unable to lift his arm over his head and that he experienced moderate to severe pain when lifting his arm to greater than a 90 degree angle.  Additionally, the Veteran did not specifically testify that he was not able to move his arm past 45 degrees, only that he experienced significant pain with various movements of the arm, especially when he was asked by the VA examiner to lift his arm up as far as he could.  Accordingly, given the consistency of the objective findings and the lack of persuasiveness of the representative's argument, a higher 30 percent rating is not warranted under Code 5201.  

The Board has also considered whether application of any other Diagnostic Codes for rating shoulder disability might result in assignment of a higher rating.  However, as the highest available rating for impairment of the clavicle or scapula under Code 5203 is 20 percent, a higher rating is not possible under this code.  Additionally, as ankylosis is not shown, Code 5200 is not applicable.  38 C.F.R. 
§ 4.71a.

The Veteran's representative has argued that a 30 percent rating is warranted under Diagnostic Code 5202 based on recurrent dislocation of the humerus at the scapulohumeral joint and/or malunion of the humerus.  Under Code 5202, infrequent episodes of dislocation of the humerus at the scapulohumeral joint warrants a 20 percent rating and frequent episodes of dislocation of the humerus with guarding of all arm movements warrants a 30 percent rating.  Also, malunion of the humerus with moderate deformity warrants a 20 percent rating and malunion of the humerus with marked deformity warrants a 30 percent rating.  38 C.F.R. § 4.71a.   

In the instant case, episodes of dislocation of the humerus at the scapulohumeral joint of any frequency have neither been shown nor alleged.  Accordingly, the assignment of a higher rating on this basis is not warranted.  Also, guarding of all arm movements is similarly not established.  Clearly, the Veteran exhibits some guarding, specifically while walking and when raising his upper arm to any significant degree.  However, he has affirmatively reported that he is still able to write without difficulty and is still able to pick up objects, albeit in a limited fashion.   These reports tend to indicate that not all of his arm movements are guarded.

Additionally, the evidence does not show actual malunion of the humerus.  Instead, it simply shows the rupture of the bicipital tendon, along with moderate degenerative changes of the glenohumeral and AC joints, complete diminution of the acromiohumeral space and a rotator cuff tear.  Further, although the Veteran clearly has a definite popeye deformity, it is best described as moderate, rather than marked in degree.  In this regard, the November 2011 private orthopedic examiner simply noted that a comparison of the Veteran's upper arm contours "appeared to show" the phenomenon, a description that is more accurately reflective of a moderate rather than marked deformity.  Similarly, the other medical findings of record point to the deformity but do not indicate that it is marked in degree.  Accordingly, for all of the above reasons, assignment of a higher 30 percent rating under Diagnostic Code 5202 is not warranted.  38 C.F.R. § 4.71a.  

The Board has also considered whether a separate rating could be assigned for any muscle impairment in the shoulder or bicep area.  In this regard, although the Veteran was noted to have less than complete strength with abduction, external rotation and the scapular stabilizers in March 2006 and less than full strength with thumb up elevation and external rotation, strength was never found to be less than 3-/5 (i.e. with thumb up elevation).  Thus, if any underlying separate shoulder muscle injury is present, it is not more than slight in degree and would thus not warrant a compensable rating.  See e.g. 38 C.F.R. § 4.73, Diagnostic Codes 5303-5305.   Moreover, the Board finds that these strength deficits are accounted for within the existing 20 percent rating for limitation of motion, which contemplates a significant level of loss of motion/function.  Thus, assigning a separate rating for any "shoulder muscle disability" would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  Additionally, the Veteran is not shown to have any separately ratable impairment of the bicep muscle.  To the contrary, the June 2007 VA examiner specifically found that the bicep rupture area had healed, that there was 5/5 bicep muscle strength and that there was no atrophy of the right upper extremity musculature.   

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, as noted above, even when considering objective findings of painful motion, the Veteran's right shoulder range of motion has not been shown to be sufficiently limited to warrant a higher, 30 percent rating. Also, the examinations of record indicate that right arm motion has not been subject to any significant additional limitation on repetitive motion.  Additionally although the Veteran does have significant difficulty with pain, has required assistance from his wife with certain movements and is significantly limited in his ability to lift objects with only his right hand, he has still been able to continue working part time, still is apparently able to drive and still can, for the most part, carry on with ordinary daily activities, albeit with less overall physical activity.   With this retained level of function, the Board finds that the Veteran is adequately compensated for his functional loss by the existing 20 percent rating.  

C.  Extraschedular Consideration

The Board has also considered whether the Veteran's claims for increase for hypertension and residuals of right biceps tendon rupture should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted for any time within the rating period.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

A rating in excess of 10 percent for hypertension with associated headaches is denied.

A rating in excess of 20 percent for residuals of right biceps tendon rupture is denied.    


			
	JOY A. MCDONALD	WAYNE M. BRAEUER
              Veterans Law Judge                                      Veterans Law Judge
         Board of Veterans' Appeals	  Board of Veterans' Appeals


		
	MICHAEL D. LYON
                                                    Veterans Law Judge
  Board of Veterans' Appeals

Department of Veterans Affairs


